DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roos (US 5006020).
Regarding claim 1, Roos discloses a cutting insert having a surface 1 that relates to cutting. The surface comprises a cBN sintered material, ceramics or cermet (Col. 1, Lines 42-52). The cutting insert comprises a rake face, a flank face 11 and a chamfer 6 located between the rake face and the flank face. A cutting edge 3 is formed by a ridgeline at which the flank face and the chamfer intersect. The cutting edge comprises a cutting edge portion capable of push cutting, a cutting edge portion capable of pull cutting and a connecting cutting edge portion located between the cutting edge portion for push cutting and the cutting edge portion for pull cutting (see annotated Figure below). In the chamfer located along the cutting edge, the chamfer located along the connecting cutting edge portion has a minimum width.

    PNG
    media_image1.png
    376
    551
    media_image1.png
    Greyscale

Regarding claim 2, Roos discloses a width W1 of the chamfer located along the connecting cutting edge portion being not less than 0.02 mm and not more than 0.3 mm (Col. 2, Lines 19-25, the described primary bevel being the claimed chamfer).
Claims 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baba (JP 08155702).
Regarding claim 1, Baba discloses a cutting insert having a surface that relates to cutting, the surface comprising cBN sintered material, ceramics or cermet (Paragraph [0012] of the English translation provided by Applicant on 04/23/2019). The cutting insert comprises a rake face, a flank face and a chamfer 6/8 located between the rake face and the flank face. A cutting edge 7 is formed by a ridgeline at which the flank face and the chamfer intersect. The cutting edge comprises a cutting edge portion for push cutting, a cutting edge portion for pull cutting and a connecting edge portion located between the cutting edge portion for push cutting and the cutting edge portion for pull 

    PNG
    media_image2.png
    479
    470
    media_image2.png
    Greyscale

Regarding claim 2, Baba discloses a width of the chamfer located along the connecting edge portion being not less than 0.02 mm and not more than 0.3 mm (Paragraph [0019]).
Regarding claim 6, Baba discloses the cutting insert comprising a cutter material 3 and a base material 1. The cutter material comprises cBN sintered material, ceramics or cermet (Paragraph [0012]) and the cutter material comprises the rake face, the flank face, the chamfer and the cutting edge.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Baba (JP 08155702).
Regarding claims 3 and 4, Baba disclose the chamfer width along the cutting edge portion for push cutting W2 being larger than the width of the chamfer along the connecting cutting edge portion as well as the chamfer width along a region of the cutting edge portion for pull cutting adjacent the connecting cutting edge W3 portion being larger than the width of the chamfer along the connecting cutting edge portion (see Fig. 4a).
Baba does not disclose the exact width(s) of the chamfer in these sections other than them lying in the range of 0.02 mm to 0.2 mm (Paragraph [0019]). However, Baba does discuss the effects of the chamfer width on the strength of the cutting edge and expense of the insert (also Paragraph [0019]).
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to form the chamfers on the cutting edge portion for push cutting and the cutting edge portion for pull cutting to be within the range of 1.2 ≤ W2/W1 ≤ 10 and 1.2 ≤ W3/W1 ≤ 10 respectively, to optimize the strength of the cutting edge and to maintain an economically produced insert.
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 5, Baba discloses the rake face of the cutting insert having a positive rake angle (see Fig. 4b), but Baba does not disclose the exact value of the rake angle.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the insert to have a rake angle of between 1° and 10°  at a cross section bisecting an apex angle of a nose portion depending on the material of the workpiece, to optimize the cutting performance of the insert (see also the above-cited optimization case law).
Regarding claim 7, Baba does not disclose the distance along the cutting edge portion for push cutting between an apex of the cutting edge of a nose portion and the connecting edge portion, or the length of the cutting edge portion itself.
However, designing the cutting insert such that a distance along the cutting edge portion for push cutting between an apex of the cutting edge of a nose portion and the connecting edge portion is between 0.1 mm and 3.0 mm, and the length of the connecting cutting edge portion being less than 2.0 mm, depending on the overall dimensions of the cutting insert.
Additionally, where the only difference between a claim and the prior art is one of relative dimensional differences and there is no showing that the claimed device and the prior art would perform any differently, the claimed device is not patentably distinct from the prior art. Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Alan Snyder/Primary Examiner, Art Unit 3722